PER CURIAM.
Finding that the conclusory affidavit submitted by defendants in support of their motion for summary judgment failed to demonstrate the absence of genuine issues of material fact, Holl v. Talcott, 191 So.2d 40 (Fla.1966); North Broward Hosp. Dist. v. Royster, 544 So.2d 1131 (Fla. 4th DCA 1989); Gruber v. Mount Sinai Hosp. of Greater Miami, Inc., 487 So.2d 76 (Fla. 3d DCA 1986); Brooks v. Serrano, 209 So.2d 279 (Fla. 4th DCA 1968), we reverse the final summary judgment.
Reversed and remanded.